

115 S15 IS: Iran Ballistic Missile Sanctions Act
U.S. Senate
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 15IN THE SENATE OF THE UNITED STATESJanuary 3, 2017Mr. Heller introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo impose sanctions with respect to the ballistic missile program of Iran, and for other purposes.
	
 1.Short titleThis Act may be cited as the Iran Ballistic Missile Sanctions Act.
 2.FindingsCongress finds the following: (1)On April 2, 2015, President Barack Obama said, Other American sanctions on Iran for its support of terrorism, its human rights abuses, its ballistic missile program, will continue to be fully enforced..
 (2)On July 7, 2015, General Martin Dempsey, then-Chairman of the Joint Chiefs of Staff, said, Under no circumstances should we relieve the pressure on Iran relative to ballistic missile capabilities..
 (3)On July 29, 2015, in his role as the top military officer in the United States and advisor to the President, General Dempsey confirmed that his military recommendation was that sanctions relating to the ballistic missile program of Iran not be lifted.
 (4)The Government of Iran and Iran’s Revolutionary Guard Corps have been responsible for the repeated testing of illegal ballistic missiles capable of carrying a nuclear device, including observed tests in October and November 2015 and March 2016, violating United Nations Security Council resolutions.
 (5)On October 14, 2015, Samantha Power, United States Ambassador to the United Nations, said, One of the really important features in implementation of the recent Iran deal to dismantle Iran’s nuclear program is going to have to be enforcement of the resolutions and the standards that remain on the books..
 (6)On December 11, 2015, the United Nations Panel of Experts concluded that the missile launch on October 10, 2015, was a violation by Iran of paragraph 9 of Security Council resolution 1929 (2010).
 (7)On January 17, 2016, Adam Szubin, Acting Under Secretary for Terrorism and Financial Intelligence, stated, Iran’s ballistic missile program poses a significant threat to regional and global security, and it will continue to be subject to international sanctions. We have consistently made clear that the United States will vigorously press sanctions against Iranian activities outside of the Joint Comprehensive Plan of Action—including those related to Iran’s support for terrorism, regional destabilization, human rights abuses, and ballistic missile program..
 (8)On February 9, 2016, James Clapper, Director of National Intelligence, testified that, We judge that Tehran would choose ballistic missiles as its preferred method of delivering nuclear weapons, if it builds them. Iran’s ballistic missiles are inherently capable of delivering WMD, and Tehran already has the largest inventory of ballistic missiles in the Middle East. Iran’s progress on space launch vehicles—along with its desire to deter the United States and its allies—provides Tehran with the means and motivation to develop longer-range missiles, including ICBMs..
 (9)On March 9, 2016, Iran reportedly fired two Qadr ballistic missiles with a range of more than 1,000 miles and according to public reports, the missiles were marked with a statement in Hebrew reading, Israel must be wiped off the arena of time..
 (10)On March 11, 2016, Ambassador Power called the recent ballistic missile launches by Iran provocative and destabilizing and called on the international community to degrade Iran’s missile program.
 (11)On March 14, 2016, Ambassador Power said that the recent ballistic missile launches by Iran were in defiance of provisions of UN Security Council Resolution 2231.
 (12)Iran has demonstrated the ability to launch multiple rockets from fortified underground facilities and mobile launch sites not previously known.
 (13)The ongoing procurement by Iran of technologies needed to boost the range, accuracy, and payloads of its diverse ballistic missile arsenal represents a threat to deployed personnel of the United States and allies of the United States in Europe and the Middle East, including Israel.
 (14)Ashton Carter, Secretary of Defense, testified in a hearing before the Armed Services Committee of the Senate on July 7, 2015, that, [T]he reason that we want to stop Iran from having an ICBM program is that the I in ICBM stands for intercontinental, which means having the capability to fly from Iran to the United States, and we don't want that. That's why we oppose ICBMs..
 (15)Through recent ballistic missile launch tests the Government of Iran has shown blatant disregard for international laws and its intention to continue tests of that nature throughout the implementation of the Joint Comprehensive Plan of Action.
 (16)The banking sector of Iran has facilitated the financing of the ballistic missile programs in Iran and evidence has not been provided that entities in that sector have ceased facilitating the financing of those programs.
 (17)Iran has been able to amass a large arsenal of ballistic missiles through its illicit smuggling networks and domestic manufacturing capabilities that have been supported and maintained by Iran’s Revolutionary Guard Corps and specific sectors of the economy of Iran.
 (18)Penetration by Iran’s Revolutionary Guard Corps into the economy of Iran is well documented including investments in the construction, automotive, telecommunications, electronics, mining, metallurgy, and petrochemical sectors of the economy of Iran.
 (19)Items procured through sectors of Iran specified in paragraph (18) have dual use applications that are currently being used to create ballistic missiles in Iran and will continue to be a source of materials for the creation of future weapons.
 (20)In order to curb future illicit activity by Iran, the Government of the United States and the international community must take action against persons that facilitate and profit from the illegal acquisition of ballistic missile parts and technology in support of the missile programs of Iran.
 3.Sense of CongressIt is the sense of Congress that— (1)the ballistic missile program of Iran represents a serious threat to allies of the United States in the Middle East and Europe, members of the Armed Forces deployed in the those regions, and ultimately the United States;
 (2)the testing and production by Iran of ballistic missiles capable of carrying a nuclear device is a clear violation of United Nations Security Council Resolution 2231 (2015), which was unanimously adopted by the international community;
 (3)Iran is using its space launch program to develop the capabilities necessary to deploy an intercontinental ballistic missile that could threaten the United States, and the Director of National Intelligence has assessed that Iran would use ballistic missiles as its preferred method of delivering nuclear weapons; and
 (4)the Government of the United States should impose tough primary and secondary sanctions against any sector of the economy of Iran or any Iranian person that directly or indirectly supports the ballistic missile program of Iran as well as any foreign person or financial institution that engages in transactions or trade that support that program.
			4.Expansion of sanctions with respect to efforts by Iran to
			 acquire ballistic missile and
			 related technology
 (a)Certain personsSection 1604(a) of the Iran-Iraq Arms Non-Proliferation Act of 1992 (Public Law 102–484; 50 U.S.C. 1701 note) is amended by inserting , to acquire ballistic missile or related technology, after nuclear weapons.
 (b)Foreign countriesSection 1605(a) of the Iran-Iraq Arms Non-Proliferation Act of 1992 (Public Law 102–484; 50 U.S.C. 1701 note) is amended, in the matter preceding paragraph (1), by inserting , to acquire ballistic missile or related technology, after nuclear weapons.
			5.Expansion of sanctions with respect to persons that
 acquire or develop ballistic missilesSection 5(b)(1)(B) of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note) is amended—
 (1)in clause (i), by striking would likely and inserting may; and (2)in clause (ii)—
 (A)in subclause (I), by striking ; or and inserting a semicolon; (B)by redesignating subclause (II) as subclause (III); and
 (C)by inserting after subclause (I) the following:  (II)acquire or develop ballistic missiles and the capability to launch ballistic missiles; or.
				6.Imposition of sanctions with respect to ballistic missile program of Iran
 (a)In generalTitle II of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8721 et seq.) is amended by adding at the end the following:
				
					CMeasures relating to ballistic missile program of Iran
						231.Definitions
 (a)In generalIn this subtitle: (1)Agricultural commodityThe term agricultural commodity has the meaning given that term in section 102 of the Agricultural Trade Act of 1978 (7 U.S.C. 5602).
 (2)Appropriate committees of CongressThe term appropriate committees of Congress means— (A)the committees specified in section 14(2) of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note); and
 (B)the congressional defense committees, as defined in section 101 of title 10, United States Code. (3)Correspondent account; payable-through accountThe terms correspondent account and payable-through account have the meanings given those terms in section 5318A of title 31, United States Code.
 (4)Foreign financial institutionThe term foreign financial institution has the meaning of that term as determined by the Secretary of the Treasury pursuant to section 104(i) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8513(i)).
 (5)GoodThe term good has the meaning given that term in section 16 of the Export Administration Act of 1979 (50 U.S.C. 4618) (as continued in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)).
 (6)GovernmentThe term Government, with respect to a foreign country, includes any agencies or instrumentalities of that Government and any entities controlled by that Government.
 (7)Medical deviceThe term medical device has the meaning given the term device in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321). (8)MedicineThe term medicine has the meaning given the term drug in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321).
 (b)Determinations of significanceFor purposes of this subtitle, in determining if financial transactions or financial services are significant, the President may consider the totality of the facts and circumstances, including factors similar to the factors set forth in section 561.404 of title 31, Code of Federal Regulations (or any corresponding similar regulation or ruling).
							232.Imposition of sanctions with respect to persons that support the ballistic missile program of Iran
							(a)Identification of persons
 (1)In generalNot later than 120 days after the date of the enactment of the Iran Ballistic Missile Sanctions Act, and not less frequently than once every 180 days thereafter, the President shall, in coordination with the Secretary of Defense, the Director of National Intelligence, the Secretary of the Treasury, and the Secretary of State, submit to the appropriate committees of Congress a report identifying persons that have knowingly aided the Government of Iran in the development of the ballistic missile program of Iran.
 (2)ElementsEach report required by paragraph (1) shall include the following: (A)An identification of persons (disaggregated by Iranian and non-Iranian persons) that have knowingly aided the Government of Iran in the development of the ballistic missile program of Iran, including persons that have—
 (i)knowingly engaged in the direct or indirect provision of material support to such program;
 (ii)knowingly facilitated, supported, or engaged in activities to further the development of such program;
 (iii)knowingly transmitted information relating to ballistic missiles to the Government of Iran; or
 (iv)otherwise knowingly aided such program. (B)A description of the character and significance of the cooperation of each person identified under subparagraph (A) with the Government of Iran with respect to such program.
 (C)An assessment of the cooperation of the Government of the Democratic People’s Republic of Korea with the Government of Iran with respect to such program.
 (3)Classified annexEach report required by paragraph (1) shall be submitted in unclassified form, but may contain a classified annex.
								(b)Blocking of property
 (1)In generalNot later than 15 days after submitting a report required by subsection (a)(1), the President shall, in accordance with the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), block and prohibit all transactions in all property and interests in property of any person specified in such report if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
 (2)Inapplicability of national emergency requirementThe requirements under section 202 of the International Emergency Economic Powers Act (50 U.S.C. 1701) shall not apply for purposes of this subsection.
								(c)Exclusion from United States
 (1)In generalExcept as provided in paragraph (2), the Secretary of State shall deny a visa to, and the Secretary of Homeland Security shall exclude from the United States, any alien subject to blocking of property and interests in property under subsection (b).
 (2)Compliance with United Nations headquarters agreementParagraph (1) shall not apply to the head of state of Iran, or necessary staff of that head of state, if admission to the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States.
 (d)Facilitation of certain transactionsThe President shall prohibit the opening, and prohibit or impose strict conditions on the maintaining, in the United States of a correspondent account or a payable-through account by a foreign financial institution that the President determines knowingly, on or after the date that is 180 days after the date of the enactment of the Iran Ballistic Missile Sanctions Act, conducts or facilitates a significant financial transaction for a person subject to blocking of property and interests in property under subsection (b).
							233.Blocking of property of persons affiliated with certain Iranian entities
							(a)Blocking of property
 (1)In generalThe President shall, in accordance with the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), block and prohibit all transactions in all property and interests in property of any person described in paragraph (3) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
 (2)Inapplicability of national emergency requirementThe requirements under section 202 of the International Emergency Economic Powers Act (50 U.S.C. 1701) shall not apply for purposes of this subsection.
 (3)Persons describedA person described in this paragraph is— (A)an entity that is owned, directly or indirectly, by a 25 percent or greater interest—
 (i)by the Aerospace Industries Organization, the Shahid Hemmat Industrial Group, the Shahid Bakeri Industrial Group, or any agent or affiliate of such organization or group; or
 (ii)collectively by a group of individuals that hold an interest in the Aerospace Industries Organization, the Shahid Hemmat Industrial Group, the Shahid Bakeri Industrial Group, or any agent or affiliate of such organization or group, even if none of those individuals hold a 25 percent or greater interest in the entity;
 (B)a person that controls, manages, or directs an entity described in subparagraph (A); or (C)an individual who is on the board of directors of an entity described in subparagraph (A).
 (b)Facilitation of certain transactionsThe President shall prohibit the opening, and prohibit or impose strict conditions on the maintaining, in the United States of a correspondent account or a payable-through account by a foreign financial institution that the President determines knowingly, on or after the date that is 180 days after the date of the enactment of the Iran Ballistic Missile Sanctions Act, conducts or facilitates a significant financial transaction for a person subject to blocking of property and interests in property under subsection (a).
							(c)Iran Missile Proliferation Watch List
 (1)In generalNot later than 90 days after the date of the enactment of the Iran Ballistic Missile Sanctions Act, and not less frequently than annually thereafter, the Secretary of the Treasury shall submit to the appropriate committees of Congress and publish in the Federal Register a list of—
 (A)each entity in which the Aerospace Industries Organization, the Shahid Hemmat Industrial Group, the Shahid Bakeri Industrial Group, or any agent or affiliate of such organization or group has an ownership interest of more than 0 percent and less than 25 percent;
 (B)each entity in which the Aerospace Industries Organization, the Shahid Hemmat Industrial Group, the Shahid Bakeri Industrial Group, or any agent or affiliate of such organization or group does not have an ownership interest but maintains a presence on the board of directors of the entity or otherwise influences the actions, policies, or personnel decisions of the entity; and
 (C)each person that controls, manages, or directs an entity described in subparagraph (A) or (B). (2)ReferenceThe list required by paragraph (1) may be referred to as the Iran Missile Proliferation Watch List.
								(d)Comptroller General  report
 (1)In generalThe Comptroller General of the United States shall— (A)conduct a review of each list required by subsection (c)(1); and
 (B)not later than 60 days after each such list is submitted to the appropriate committees of Congress under that subsection, submit to the appropriate committees of Congress a report on the review conducted under subparagraph (A) that includes a list of persons not included in that list that qualify for inclusion in that list, as determined by the Comptroller General.
 (2)ConsultationsIn preparing the report required by paragraph (1)(B), the Comptroller General shall consult with nongovernmental organizations.
								234.Imposition of sanctions with respect to certain persons involved in ballistic missile
			 activities
 (a)CertificationNot later than 120 days after the date of the enactment of the Iran Ballistic Missile Sanctions Act, and not less frequently than once every 180 days thereafter, the President shall submit to the appropriate committees of Congress a certification that each person listed in an annex of United Nations Security Council Resolution 1737 (2006), 1747 (2007), or 1929 (2010) is not directly or indirectly facilitating, supporting, or involved with the development of or transfer to Iran of ballistic missiles or technology, parts, components, or technology information relating to ballistic missiles.
							(b)Blocking of property
 (1)In generalIf the President is unable to make a certification under subsection (a) with respect to a person and the person is not currently subject to sanctions with respect to Iran under any other provision of law, the President shall, not later than 15 days after that certification would have been required under that subsection—
 (A)in accordance with the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), block and prohibit all transactions in all property and interests in property of that person if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person; and
 (B)publish in the Federal Register a report describing the reason why the President was unable to make a certification with respect to that person.
 (2)Inapplicability of national emergency requirementThe requirements under section 202 of the International Emergency Economic Powers Act (50 U.S.C. 1701) shall not apply for purposes of this subsection.
								(c)Exclusion from United States
 (1)In generalExcept as provided in paragraph (2), the Secretary of State shall deny a visa to, and the Secretary of Homeland Security shall exclude from the United States, any alien subject to blocking of property and interests in property under subsection (b).
 (2)Compliance with United Nations headquarters agreementParagraph (1) shall not apply to the head of state of Iran, or necessary staff of that head of state, if admission to the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States.
 (d)Facilitation of certain transactionsThe President shall prohibit the opening, and prohibit or impose strict conditions on the maintaining, in the United States of a correspondent account or a payable-through account by a foreign financial institution that the President determines knowingly, on or after the date that is 180 days after the date of the enactment of the Iran Ballistic Missile Sanctions Act, conducts or facilitates a significant financial transaction for a person subject to blocking of property and interests in property under subsection (b).
							235.Imposition of sanctions with respect to certain sectors of Iran that support the ballistic missile
			 program of Iran
							(a)List of sectors
 (1)In generalNot later than 120 days after the date of the enactment of the Iran Ballistic Missile Sanctions Act, and not less frequently than once every 180 days thereafter, the President shall submit to the appropriate committees of Congress and publish in the Federal Register a list of the sectors of the economy of Iran that are directly or indirectly facilitating, supporting, or involved with the development of or transfer to Iran of ballistic missiles or technology, parts, components, or technology information relating to ballistic missiles.
								(2)Certain sectors
 (A)In generalNot later than 120 days after the date of enactment of the Iran Ballistic Missile Sanctions Act, the President shall submit to the appropriate committees of Congress a determination as to whether each of the automotive, chemical, computer science, construction, electronic, energy, metallurgy, mining, petrochemical, research (including universities and research institutions), and telecommunications sectors of Iran meet the criteria specified in paragraph (1).
 (B)Inclusion in initial listIf the President determines under subparagraph (A) that the sectors of the economy of Iran specified in such subparagraph meet the criteria specified in paragraph (1), that sector shall be included in the initial list submitted and published under that paragraph.
									(b)Sanctions with respect to  specified sectors of Iran
								(1)Blocking of property
 (A)In generalThe President shall, in accordance with the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), block and prohibit all transactions in all property and interests in property of any person described in paragraph (4) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
 (B)Inapplicability of national emergency requirementThe requirements under section 202 of the International Emergency Economic Powers Act (50 U.S.C. 1701) shall not apply for purposes of this paragraph.
									(2)Exclusion from United States
 (A)In generalExcept as provided in subparagraph (B), the Secretary of State shall deny a visa to, and the Secretary of Homeland Security shall exclude from the United States, any alien that is a person described in paragraph (4).
 (B)Compliance with United Nations headquarters agreementSubparagraph (A) shall not apply to the head of state of Iran, or necessary staff of that head of state, if admission to the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States.
 (3)Facilitation of certain transactionsExcept as provided in this section, the President shall prohibit the opening, and prohibit or impose strict conditions on the maintaining, in the United States of a correspondent account or a payable-through account by a foreign financial institution that the President determines knowingly, on or after the date that is 180 days after the date of the enactment of the Iran Ballistic Missile Sanctions Act, conducts or facilitates a significant financial transaction for a person described in paragraph (4).
 (4)Persons describedA person is described in this paragraph if the President determines that the person, on or after the date that is 180 days after the date of the enactment of the Iran Ballistic Missile Sanctions Act—
 (A)operates in a sector of the economy of Iran included in the most recent list published by the President under subsection (a);
 (B)knowingly provides significant financial, material, technological, or other support to, or goods or services in support of, any activity or transaction on behalf of or for the benefit of a person described in subparagraph (A); or
 (C)is owned or controlled by a person described in subparagraph (A). (c)Humanitarian exceptionThe President may not impose sanctions under this section with respect to any person for conducting or facilitating a transaction for the sale of agricultural commodities, food, medicine, or medical devices to Iran or for the provision of humanitarian assistance to the people of Iran.
							236.Identification of foreign persons that support the ballistic missile
			 program of Iran in certain sectors of Iran
 (a)In generalNot later than 120 days after the date of the enactment of the Iran Ballistic Missile Sanctions Act, and not less frequently than annually thereafter, the President shall submit to the appropriate committees of Congress and publish in the Federal Register a list of all foreign persons that have, based on credible information, directly or indirectly facilitated, supported, or been involved with the development of ballistic missiles or technology, parts, components, or technology information related to ballistic missiles in the following sectors of the economy of Iran during the period specified in subsection (b):
 (1)Automotive. (2)Chemical.
 (3)Computer Science. (4)Construction.
 (5)Electronic. (6)Energy.
 (7)Metallurgy. (8)Mining.
 (9)Petrochemical. (10)Research (including universities and research institutions).
 (11)Telecommunications. (12)Any other sector of the economy of Iran identified under section 235(a).
 (b)Period specifiedThe period specified in this subsection is— (1)with respect to the first list submitted under subsection (a), the period beginning on the date of the enactment of the Iran Ballistic Missile Sanctions Act and ending on the date that is 120 days after such date of enactment; and
 (2)with respect to each subsequent list submitted under such subsection, the one-year period preceding the submission of the list.
								(c)Comptroller General report
 (1)In generalWith respect to each list submitted under subsection (a), not later than 120 days after the list is submitted under that subsection, the Comptroller General of the United States shall submit to the appropriate committees of Congress—
 (A)an assessment of the processes followed by the President in preparing the list; (B)an assessment of the foreign persons included in the list; and
 (C)a list of persons not included in the list that qualify for inclusion in the list, as determined by the Comptroller General.
 (2)ConsultationsIn preparing the report required by paragraph (1), the Comptroller General shall consult with nongovernmental organizations.
 (d)Credible information definedIn this section, the term credible information has the meaning given that term in section 14 of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note)..
 (b)Clerical amendmentThe table of contents for the Iran Threat Reduction and Syria Human Rights Act of 2012 is amended by inserting after the item relating to section 224 the following:
				Subtitle C—Measures relating to ballistic missile program of IranSec. 231. Definitions.Sec. 232. Imposition of sanctions with respect to persons that support the ballistic missile
			 program of Iran.Sec. 233. Blocking of property of persons affiliated with certain Iranian entities.Sec. 234. Imposition of sanctions with respect to certain persons involved in ballistic missile
			 activities.Sec. 235. Imposition of sanctions with respect to certain sectors of Iran that support the
			 ballistic missile program of Iran.Sec. 236. Identification of foreign persons that support the ballistic missile program of Iran in
			 certain sectors of Iran..
			7.Expansion of mandatory sanctions with respect to financial institutions that engage in certain
 transactions relating to ballistic missile capabilities of IranSection 104 of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8513) is amended—
 (1)in subsection (c)(2)— (A)in subparagraph (A)—
 (i)in clause (i), by striking ; or and inserting a semicolon; (ii)by redesignating clause (ii) as clause (iii); and
 (iii)by inserting after clause (i) the following:  (ii)to acquire or develop ballistic missiles and capabilities and launch technology relating to ballistic missiles; or; and
 (B)in subparagraph (E)(ii)— (i)in subclause (I), by striking ; or and inserting a semicolon;
 (ii)by redesignating subclause (II) as subclause (III); and (iii)by inserting after subclause (I) the following:
						
 (II)Iran’s development of ballistic missiles and capabilities and launch technology relating to ballistic missiles; or; and
 (2)in subsection (f)— (A)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and moving those subparagraphs, as so redesignated, two ems to the right;
 (B)by striking Waiver.—The and inserting “Waiver.—  (1)In generalExcept as provided in paragraph (2), the; and
 (C)by adding at the end the following:  (2)ExceptionThe Secretary of the Treasury may not waive under paragraph (1) the application of a prohibition or condition imposed with respect to an activity described in subparagraph (A)(ii) or (E)(ii)(II) of subsection (c)(2)..
				8.Disclosure to the Securities and Exchange Commission of activities with
			  certain sectors of Iran that support the ballistic missile program of
			 Iran
 (a)In generalSection 13(r)(1) of the Securities Exchange Act of 1934 (15 U.S.C. 78m(r)(1)) is amended— (1)in subparagraph (C), by striking ; or and inserting a semicolon;
 (2)by redesignating subparagraph (D) as subparagraph (E); and (3)by inserting after subparagraph (C) the following:
					
 (D)knowingly engaged in any activity for which sanctions may be imposed under section 235 of the Iran Threat Reduction and Syria Human Rights Act of 2012;.
 (b)InvestigationsSection 13(r)(5)(A) of the Securities Exchange Act of 1934 is amended by striking an Executive order specified in clause (i) or (ii) of paragraph (1)(D) and inserting section 235 of the Iran Threat Reduction and Syria Human Rights Act of 2012, an Executive order specified in clause (i) or (ii) of paragraph (1)(E).
 (c)Conforming amendmentSection 13(r)(5) of the Securities Exchange Act of 1934 is amended, in the matter preceding subparagraph (A), by striking subparagraph (D)(iii) and inserting subparagraph (E)(iii).
 (d)Effective dateThe amendments made by this section shall take effect with respect to reports required to be filed with the Securities and Exchange Commission after the date that is 180 days after the date of the enactment of this Act.
 9.RegulationsNot later than 90 days after the date of the enactment of this Act, the President shall prescribe regulations to carry out this Act and the amendments made by this Act.